DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 04/09/2021 and 04/30/2021 have been entered.

3.	Claims 1–20 are pending for examination in the amendment after final filed on 04/09/2021.


Claim Objections
4.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim (for instance, claims 12 and 13).  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Examiner Notes

Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
6.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
7.	(A)	Bilal et al., US 2014/0372356 A1 (“Bilal”).
	(B)	Bowers et al., US 2015/0208219 A1 (“Bowers”).
	(C)	Chu et al., US 2013/0173513 A1 (“Chu”).
	
Bilal and Bowers were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
9.	Claims 1–5, 11, 13–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Bilal in view of (B) Bowers and (C) Chu.
See “References Cited” section, above, for full citations of references.

10.	Regarding claim 1, (A) Bilal teaches/suggests the invention substantially as claimed, including:
“A method for preloading resources for applications in a terminal device, comprising:
obtaining, by processing circuitry of the terminal device, a current data group that includes one or more attributes of a current running scene at the terminal device ...”
(¶ 64: predictor may identify application usage situations in the past that are similar to—and compare them with—the current situation;
¶ 18:  system may perform its predictive pre-launch for individual application—e.g., considered one at a time. In other situations, the present system may consider sets of related applications;


“obtaining, by the processing circuitry, historical data groups respectively corresponding to a plurality of historical scenes, each historical data group of the historical data groups comprising attributes of a historical scene at the terminal device that correspond to the one or more attributes of the current running scene”
(¶ 64: predictor may identify application usage situations in the past that are similar to—and compare them with—the current situation;
¶ 66: To determine the probability of “App X” being switched to in the next prediction window, the predictor may iterate over all of the cases and classify each of them based on their properties;
¶ 68: Prediction engine module may receive activity data of a given app’s lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like). These uses of an app may form a set of “cases” of use of an app. Each case may be assessed a calculated, predicted and/or estimated probability of future and/or potential activation);

“calculating, by the processing circuitry, similarities between each of the historical data groups and the current data group”
(¶ 71: when calculating probability, the adaptive predictor may consider previous cases similar to the current situation and looks at which app has been used after those cases;
¶ 67: determine which classes the current situation matches and assign weights to the classes);

“determining, by the processing circuitry, a historical scene from the plurality of historical scenes based on the similarities between each of the historical data groups and the current data group”
(¶ 67: determine which classes the current situation matches and assign weights to the classes;
¶ 68: Prediction engine module may receive activity data of a given app’s lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of uses of an app may form a set of “cases” of use of an app. Each case may be assessed a calculated, predicted and/or estimated probability of future and/or potential activation);

“determining, by the processing circuitry, a potential application for the current running scene, the potential application being executed in the determined historical scene”
(¶ 68: uses of an app may form a set of “cases” of use of an app. Each case may be assessed a calculated, predicted and/or estimated probability of future and/or potential activation); and

Bilal teaches “loading, by the processing circuitry, ... the potential application into a memory of the terminal device” (¶ 17: preloading an app before it is launched by a user (and possibly placing it in to the suspended state)) but does not explicitly teach “loading ... a resource for the potential application.”
However, Bilal teaches in paragraph 53 that “news app displays the latest stories substantially instantly on launch, and ... the present system may identify such apps that need outside data and/or metadata on a regular basis-and actively retrieve such outside data/metadata.”

Accordingly, Bilal at least suggests or it would have been obvious to a person of ordinary skill in the art that for some applications, the system of pre-launching applications loads “a resource for the potential application into a memory of the terminal device” (additionally, see below Chu, ¶ 31: the prelaunch application action is described both generally and with respect to individual specific subactions (e.g., loading application code from memory, executing the code, etc.); and ¶ 73: application code and/or data can be loaded into memory).

Bilal further teaches that the terminal device may have multiple/different users (¶ 23: tablet is used for work at work, but for kids' games at home) but does not teach “the one or more attributes for the current running scene including at least one user attribute.”

(B) Bowers however teaches or suggests:
“the one or more attributes for the current running scene including at least one user attribute”
(¶ 16: device 100 may include a user habit monitor 102 configured to monitor how the user 190 uses the device 100 and determine usage patterns or habits of the user 190. In various embodiments, the user habit monitor 102 may be configured to monitor the usage patterns of a plurality of users and determine user habits for each corresponding user).

Bowers teaches device usage pattern monitoring and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bowers with those of Bilal, to monitor usage patterns of different/corresponding users.  The motivation or advantage to do so is to enable the sharing and usage of the computer system/device by multiple users (e.g. within the same family).

Bilal and Bowers do not teach “the at least one user attribute including at least one of a gender, an age, a career, a mood, and an education background of a user of the terminal device.”

(C) Chu however teaches or suggests:
“the at least one user attribute including at least one of a gender, an age, a career, a mood, and an education background of a user of the terminal device”
(¶ 79: contextors can be provided that relate to specific user behaviors, emotions, activities, etc ... users can explicitly indicate their mood .... As another example, the application launching decision engine can learn to launch the social networking application when the user indicates they are happy, e.g., because the user tends to participate in social networking activities when they are in a relatively good mood;
Fig. 6 and ¶ 66: FIG. 6 illustrates an exemplary method 600 that can be used to implement context-based actions that prelaunch applications).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu with those of Bilal and Bowers, to prelaunch applications based on user mood.  The motivation or advantage to do so is to provide more sophisticated user contexts/prediction engine and thereby enhancing user experience and satisfaction with the computer system/device.


11.	Regarding claim 2, Bilal teaches/suggests:
“respectively calculating the similarities between each of the historical data groups and the current data group based on a similarity model”
(¶ 68: Prediction engine module may receive activity data of a given app’s lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like). These uses of an app may form a set of “cases” of use of an app. Each case may be assessed a calculated, predicted and/or estimated probability of future and/or potential activation).

12.	Regarding claim 3, Bilal teaches/suggests:
“selecting, from the plurality of historical scenes, a subset of the historical scenes with corresponding historical data groups having similarities greater than a threshold”
(¶ 108: for the simple pre-launch policy, it may be desirable to pre-launch all apps that have a probability of being launched within the pre-launch prediction window above a desired probability threshold and/or bar).

13.	Regarding claim 4, Bilal teaches/suggests:
wherein the current data group includes at least one attribute from environment attributes and terminal device attributes; ... the environment attributes comprise at least one of a time, a location”
(¶¶ 19–24: (3) Apps that are typically used at certain times-of-day or days of week ... (5) Location-specific app usage (e.g., gathered via GPS/Wi-Fi, user input etc.);
¶ 68: Prediction engine module may receive activity data of a given app’s lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like;
Claim 2: applications that are used at certain times of the day, applications that are used at regular intervals, applications used at a certain location).

14.	Regarding claim 5, Bilal teaches/suggests:
“respectively calculating sub-similarities between the at least two attributes of the historical data groups and the corresponding attributes of the current running scene; and calculating a weighted sum of the sub-similarities of a respective historical data group to determine a similarity between the current data group and the respective historical data group”
(¶ 67: assign weights (such as, 0.4, 0.4, and 0.2). Once weights have been assigned, it may be possible to compute a final probability by taking the weighted sum of (Positive Cases )/(Total Cases) for each class).

15.	Regarding claim 11, Bilal teaches/suggests:
“generating the current data group based on collected data of the current running scene at the terminal device using at least one of ... data transformation and semantic analysis”
(¶ 71: algorithm may relax the definition of the “current situation” and make it less specific by considering N-1 most recent apps and/or by generalizing how much time is spent in the current app).

16.	Regarding claim 13, Bilal teaches/suggests:
receiving a signal indicative of an application that is started in the current running scene; and updating weights in the similarity model according to the current data group and the application when the application is different from the potential application”
(¶ 64: predictor may identify application usage situations in the past that are similar to—and compare them with—the current situation ... Once it has identified these situations, the predictor may return the percentage and/or measure of situations which resulted in the queried event (and/or application being activated);
¶ 67: once such cases have been classified and counts updated, the present system may determine which classes the current situation matches and assign weights to the classes. These weights could be static or could depend on factors such as the number of total cases in a class and whether the current situation matches the class).


17.	Regarding claims 14–18, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–5, respectively. Therefore, they are rejected on the same basis as claims 1–5 above, and further including the following:

	Bilal teaches/suggests:
“a memory configured to be loaded with resources for applications to be executed at the electronic device; and processing circuitry configured to ...”
(Fig. 1 and ¶¶ 26 and 27: processors and computer memory).

18.	Regarding claim 20, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


Allowable Subject Matter
Claims 6–10, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
20.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 7, 2021